DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 was filed after the mailing date of the application .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, which is dependent upon claim 1, recites generating additional augmented reality information. Claim 1 does not have the feature of augmented reality information in order to generate additional information. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,102,637 (Patent ‘637, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other all of the features of the current claims 1-10 are already included claims 1-10 of Patent ‘637. See tables below.
Table I:
Current App. 17/380,223
US. Patent No. 11,102,637
1, 2, 3, 4, 5, 6, 7, 8, 9, 10
1, 2, 3, 5, 6, 4, 7, 9, 8, 10, respectively


Table II:
Current App. 17/380,223
US. Patent No. 11,102,637
1. A process, providing relevant, real-time information to a responder, comprising: 

receiving, by a responder system, alert data identifying an incident location; 

wherein the responder system is uniquely associated with a responder and is configured to be communicatively coupled with at least one of a vehicle system and a base station; 



























establishing a local communications link with between the responder system and the first IoT device; and 

receiving, by the responder system and over the local communications link, first IoT device data directly from the first IoT device.


receiving, by a responder system, alert data identifying an incident location;  

wherein the responder system is uniquely associated with a responder and is configured to be communicatively coupled with at least one 
of a vehicle system and a base station;  

determining, by the responder system, whether relevant data for the incident location is stored in the responder system;  
if relevant data is not stored in the responder system: obtaining, by the responder system, the relevant data for the incident location from the 
vehicle system;  and 
storing the obtained relevant data in the responder 
system;  
while proceeding to the incident location, generating, by the responder system and based on the alert data and the relevant data, initial 
augmented reality information for presentation to the responder associated with the responder system;  upon arriving at the incident location, generating, by the responder system, second augmented reality information for the responder;  
and upon arriving within a localized area of the incident location, 





establishing a local communications link 
with between the responder system and the selected IoT device;  

receiving, by the responder system and over the local communications link, first loT device 
data directly from the selected IoT device; and generating, by the responder system, based on the first IoT device data, third augmented reality 
information.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US. Patent App. Pub. No. 2018/0365785, “Boss” hereinafter) in view of Gottschalk et al. (US. Patent App. Pub. No. 2015/0327010, “Gottschalk”).
As per claim 1, as shown in Fig. 2 and 4, Boss teaches a process, for providing relevant, real-time information to a responder (¶ [13]), comprising: 
receiving, by a responder system (Fig. 2, emergency management system 50), alert data identifying an incident location (¶ [64], e.g. emergency response to the building fire); 
wherein the responder system (50) is uniquely associated with a responder (406, Fig. 4) and is configured to be communicatively coupled with at least one of a vehicle system and a base station (¶ [33], the emergency management system 50 also includes on-site servers 78 (e.g., servers location at the site or near an emergency). Thus, as shown in Fig. 4, the responder system 50 is uniquely associated with the responder 406 and is configured to be communicatively coupled with a base station such as the on-site server 78 to receive information from the IoT device. See ¶ [64]);
identifying a first Internet-of-Things ("IoT") device operable within a localized area (See Fig. 4, ¶ [64], “The task coordination server 60 also gathers information associated with the fire 
Boss does not expressly teach establishing a local communications link with between the responder system and the first IoT device; and receiving, by the responder system and over the local communications link, first IoT device data directly from the first IoT device.  However, Boss does teach as shown in Fig. 4, the network 55 can be local area network (¶ [33]), and thus, communication link between the responder system (50) and the IoT device (401) can be local communication link; IoT device data can be directly received from the IoT device by the responder system via the communication link.
Gottschalk is cited to further address the limitations more clearly. Gottschalk teaches a similar method of communicating between the IoT devices in a building and an operator/technician using a mobile device 48 which is provided with augmented reality information for equipment fault status (responder system) (see Fig. 5, ¶ [68], [71-73]), wherein the communication is established using a local communication link (¶ [59]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of using local communication link as taught by Gottschalk into the method as taught by Boss by directly retrieving information from the devices in the building, and thereby reducing the system cost.
As per claim 7, the combined Boss-Gottschalk also teaches generating, by the responder system, based on the first IoT device data, augmented reality information (Boss, ¶ [66], “Emergency coordination data in the form of a map of the building 400 is updated by the task coordination server 60 to indicate the broken fire door as well as the current location of people and fire, and is sent to an augmented reality device 74 of a first responder firefighter 406 in accordance with step 310 of FIG. 3B to assist the firefighter in visualizing emergency data which would otherwise not be available to him or her”); and 
wherein the augmented reality information informs the responder by providing at least one of conditions and hazards present at the localized area (Boss, ¶ [51], i.e. providing building information services (maps of the structures, location of exits, stairs, safe zones, heat sensors, location of victims, etc.).
As per claim 8, the combined Boss-Gottschalk also teaches wherein the augmented reality information includes further informs the responder of at least one of: a mission presently assigned to the responder, a task being performed by the responder, a condition present within the localized area (Boss, ¶ [66], i.e. task list, malfunctioning fire door, etc.), an item of equipment available to the responder, and a training status of the responder.  
As per claim 9, the combined Boss-Gottschalk does also teach wherein the first IoT device is at least one of an IoT sensor and an IoT panel (Boss, ¶ [66], “In the scenario of FIG. 4, sensor signals from the on-site IoT sensors 401 indicate to the task coordination server 60 that an automatic fire door in the building 400 has malfunctioned, leaving a portion of the building more vulnerable to fire”).
As per claim 10, the combined Boss-Gottschalk does impliedly teach receiving by the responding system a new task; and generating additional augmented reality information relevant to the new task and based on the first IoT device data (Boss, by continually updating information to the first responder. See ¶ [51, 66]). 
As per claim 11, as addressed in claims 1 and 7, the combined Boss-Gottschalk does also impliedly teach establishing a second local communications link with between the responder system and a second IoT device; receiving, by the responder system and over the second local communications link, second IoT device data directly from the second IoT device; and generating the additional augmented reality information based on the second IoT device data (see Boss, Fig. 4, there are multiple IoT devices in communication with the responder system).  
As per claim 12, as addressed in claim 1 above, the combined Boss-Gottschalk teaches a system, providing relevant, real-time information to a responder, comprising: 
a first responder device associated with a first responder (see claim 1, i.e. responder system associated with a responder); and 
a first Internet-of-Things ("IoT") device, communicatively coupled over a local communications link with the first responder device (see claim 1); 
wherein the first IoT device periodically communicates first IoT device data to the first responder device (Boss, ¶ [51, 66], by continuously updating a database of the emergency information module 82 (not separately shown) with real-time emergency-related information); and 
wherein the first IoT device data corresponds to a condition detected by the first IoT device (Boss, ¶ [66]); 
wherein the first responder device comprises: 
a first input/output interface (Boss, Fig. 1, numeral 22); 
a first data store non-transiently storing first computer executable instructions (Boss, Fig. 1, numeral 28); and 
a first processor (numeral 16), coupled to the first input/output interface and the first data store, configured to execute the first computer executable instructions (Boss, Fig. 1) which: 3P00043.US.02 
generate, based on the first IoT device data, augmented reality information that identifies, to the first responder, a condition detected by the first IoT device (Boss, ¶ [66]); and 
communicate the augmented reality information to the first input/output interface (for displaying augmented reality (AR) information on the AR device 74 in Fig. 2 and 4 of Boss).  
Thus, claim 12 would have been obvious over the combined references for the reason above.
As per claim 13, although not explicitly taught by the combined Boss-Gottschalk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boss and Gottschalk such that the local communications link is operable overs distances up to one-hundred feet because as addressed in claim 1, the local communication link can be local area network, which should be in the distance of up to a hundred feet range.  
Claim 15, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
As per claim 16, the combined Boss-Gottschalk also teach wherein the first IoT device data includes at least one of: image data (see Boss, ¶ [64], image data from a security system 405 of the building 400, Fig. 4), sound data, environmental data, location data (¶ [66]), structural data (damaged structure data, ¶ [66]), population data, geographic data, and hazard data (fire).  
As per claim 17, as addressed in claim 12, the combined Boss-Gottschalk also impliedly teach a second responder device associated with a second responder, comprising: 
a second input/output interface; 4P00043.US.02 
a second data store non-transiently storing second computer executable instructions; and a second processor, coupled to the second input/output interface and the second data store, configured to execute the second computer executable instructions which: 
generate, based on second IoT device data, second augmented reality information that identifies, to the second responder, a second condition detected by a second IoT device; and communicate the second augmented reality information to the second input/output interface (i.e. multiple first responders 403 with multiple AR devices 74 as addressed in claim 12, and further referring to Boss, ¶ [60], Fig. 3-4).
Claim 20, which is similar in scope to claims 1, 7, and 12 as addressed above, is thus rejected under the same rationale.

Claims 2-6, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US. Patent App. Pub. No. 2018/0365785) in view of Gottschalk et al. (US. Patent App. Pub. No. 2015/0327010), further in view of Santarone et al. (US. Patent App. Pub. No. 2019/0102488, “Santarone”).
As per claim 2, the combined Boss-Gottschalk does not expressly teach generating, by the responder system, initial augmented reality information; and wherein the initial augmented reality information includes driving instructions from a current location of the responder to the incident location.  
However, in a very similar method of providing augmented reality (using an Augmented Virtual Model (AVM), ¶ [2]) in response to an IoT device communicated data (Fig. 1-2, ¶ [210, 268]), Santarone teaches the above features (see ¶ ¶ [380-382]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Santarone to the 
As per claim 3, the combined Boss-Gottschalk-Santarone impliedly teaches wherein the driving instructions provide a route optimized to maintain communications linkages between the vehicle system and the base station (Santarone, Fig. 15-16, ¶ [383-385], using the multiple wireless positional reference transceivers 1510-1513 for maintaining communication between user and server as depicted in Fig. 1C). Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, the combined Boss-Gottschalk-Santarone also impliedly teaches while traveling to the incident location, determining, by the responder system, if updated alert data is available; and if the updated alert data is available, processing, by the responder system, the updated alert data to generate second updated alert data; and 1P00043.US.02 updating, by the responder system, the initial augmented reality information based on the second updated alert data (Boss (in combination with Santarone addressed in claim 2), ¶ [51], “…continuously updating a database of the emergency information module 82 (not separately shown) with real-time emergency-related information, such as building information services (maps of the structures, location of exits, stairs, safe zones, heat sensors, location of victims, etc.)”. Thus, claim 5 would have been obvious over the combined references for the reason above.
As per claim 5, the combined Boss-Gottschalk-Santarone also impliedly teaches determining, by the responder system, if local data is available from the first IoT device; and if the local data is available, processing, by the responder system, the local data to generate processed local data; and updating, by the responder system, the initial augmented reality information based on the processed local data (see Boss, ¶ [51] in combination with Santarone, ¶ 
As per claim 6, although not explicitly taught by the combined Boss-Gottschalk, Santarone does teach wherein the vehicle system is at least one of a fire engine, an airplane, a helicopter, a police car, an ambulance, an automobile, a truck, and a bicycle (Santarone, ¶ [380]). Thus, claim 6 would have been obvious over the combined references for the reason above.  
As per claim 14, although not explicitly taught by the combined Boss-Gottschalk, Santarone does teach wherein the augmented reality information includes a "fly-by" presentation of an incident location (at best understood by the examiner. See Santarone, i.e. information provided from the IoT ¶ [210], to user for virtual viewing (¶ [260]) can be utilized for an aircraft navigation (¶ [380]). Thus, claim 14 would have been obvious over the combined references for the reason above.
As per claim 18, the combined Boss-Gottschalk-Santarone impliedly teach:
a vehicle system communicatively coupled to the first responder device and to the second responder device (as addressed in claims 2, 3, and 17 above); 
wherein the vehicle system is configured to communicate: 
the first IoT device data to the second responder device; 
the second IoT device data to the first responder device; and 
squad data to the first responder device and the second responder device (see Boss, ¶ [60-61], i.e. the server (base station) communicates with the AR devices (of the first responders) simultaneously with updated data aggregated from plurality of IoT devices (¶ [66]). Santarone, as addressed above, teaches the vehicle system associated with smart device that includes AVM 
As per claim 19, as addressed in claim 18, the combined Boss-Gottschalk-Santarone does impliedly teach: 
a base station communicatively coupled to at least one of the vehicle system, the first responder device and the second responder device (as addressed in claims 2, 3, and 17 above); and 
wherein a commander, at the base station, may communicate an evacuation order to the first responder and the second responder via the vehicle system, to the first responder using the first responder device, and to the second responder using the second responder device (Boss, ¶ [66], evacuating to safety) via the vehicle system (taught by Santarone addressed above), using multiple AR devices taught by Boss addressed above). Thus, claim 19 would have been obvious over the combined references for the reason above.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAU H NGUYEN/Primary Examiner, Art Unit 2611